              Case 2:16-cv-02789-MCE-AC Document 34 Filed 05/18/20 Page 1 of 3


 1 McGREGOR W. SCOTT
   United States Attorney
 2 GEOFFREY D. WILSON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401                                       FILED
   Fresno, CA 93721                                                    May 18, 2020
 4 Telephone: (559) 497-4000                                        CLERK, U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF CALIFORNIA
   Facsimile: (559) 497-4099
 5

 6   Attorneys for the United States
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA, ex rel.,              CASE NO. 2:16-CV-2789 MCE AC
     LORAN SIMON
12                                                   UNITED STATES’ NOTICE OF ELECTION TO
                                                     INTERVENE
13                                Plaintiff,
14                          v.
15   UNIVERSITY OF SAN FRANCISCO, AND
     COMMUNITY INITIATIVES,
16

17                               Defendants.
18

19

20

21

22

23

24

25

26   //
27   //
28   //

          UNITED STATES’ NOTICE OF ELECTION TO       1
          INTERVENE
            Case 2:16-cv-02789-MCE-AC Document 34 Filed 05/18/20 Page 2 of 3


 1          Pursuant to the federal False Claims Act, 31 U.S.C. § 3730(b)(2) and (4) the United States of
 2   America (the “United States” or the “Government”) hereby notifies the Court of its election to intervene
 3   in this action for settlement purposes against defendant University San Francisco. With this notice, the
 4   United States is also filing a joint notice of voluntary dismissal, together with relator, and an
 5   accompanying order dismissing this action and providing for the lifting of the seal.
 6

 7   Dated: May 15, 2020
 8                                                          McGREGOR W. SCOTT
                                                            United States Attorney
 9

10                                                  By:     /s/ GEOFFREY D. WILSON
                                                            GEOFFREY D. WILSON
11                                                          Assistant United States Attorney
                                                            Attorneys for the United States
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      UNITED STATES’ NOTICE OF ELECTION TO                 2
      INTERVENE
             Case 2:16-cv-02789-MCE-AC Document 34 Filed 05/18/20 Page 3 of 3


 1                                CERTIFICATE OF SERVICE BY U.S. MAIL
 2           The undersigned hereby certifies that he is a contractor working on behalf of the Office of the
 3   United States Attorney for the Eastern District of California and is a person of such age and discretion to
 4   be competent to serve papers;
 5           That on May 15, 2020, he served a copy of:
 6                       UNITED STATES’ NOTICE OF ELECTION TO INTERVENE
 7   by placing said copy by electronic service: I caused said document(s) to be sent to the person at the

 8   electronic service listed.

 9   Addressee(s):

10
     Cliff Palefsky
11   McGuinn, Hillsman & Palefsky
     535 Pacific Avenue
12   San Francisco, CA 94133
     Email: cp@mhpsf.com
13
     Attorney for Relator Loran Simon
14

15

16

17

18                                                                  /s/ Adrian Quintero-Villegas
                                                                    ADRIAN QUINTERO-VILLEGAS
19

20

21

22

23

24

25

26

27

28

       UNITED STATES’ NOTICE OF ELECTION TO                 3
       INTERVENE
